Citation Nr: 1204274	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-25 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for skin cancer.

3. Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to October 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and skin cancer and granted service connection for PTSD rated 10 percent, effective August 8, 2007.  In October 2011, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  That period has lapsed; no additional evidence was received.         


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service or to any event therein.  

2. Throughout, the Veteran's PTSD has been manifested by symptoms productive of social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; it is neither shown, nor alleged, that the PTSD has resulted in reduced reliability or productivity..

3. At the October 2011 video conference hearing the Veteran expressed his intent on the record to withdraw his appeal in the matter of service connection for skin cancer; there is no question of fact or law in this matter remaining before the Board.
CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2. The Veteran's PTSD warrants a 30 percent (but no higher) rating throughout.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2011).

3. Regarding service connection for skin cancer, the criteria for withdrawal of a Substantive Appeal are met; the Board has no further jurisdiction in the matter. 38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



	Hearing loss

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A February 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

	PTSD rating 

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in June 2008 (for hearing loss and PTSD).  Those examinations are adequate as the examiners considered the evidence of record and the reported history of the Veteran, expressed familiarity with the history of the Veteran's disability, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the claims, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any outstanding pertinent evidence regarding bilateral hearing loss.  He has indicated that he does not desire any further development in the matter of the rating for PTSD (and that he would be satisfied with a 30 percent rating).  Accordingly, VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

	Hearing Loss

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service incurrence or aggravation of organic disease of the nervous system (to include SNHL) may be presumed if such is manifested to a compensable degree within a year following a Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's DD Form-214 reflects that his military occupational specialty (MOS) in service was ordinance man.

On May 1964 service entrance examination the Veteran's ears were normal on clinical evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10) 
0 (10)
0 (10) 
0 (5) 
LEFT
0 (15)
0 (10) 
0 (10)
0 (10) 
0 (5) 

[The figures in parentheses represent conversion of ASA units to ISO (ANSI) units and are provided for data comparison purposes.]  

On March 1965 air crewman examination the Veteran's ears were normal on clinical evaluation, whispered and spoken voice testing revealed scores of 15/15 bilaterally, and puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10) 
0 (10)
0 (10) 
NA
LEFT
0 (15)
0 (10) 
0 (10)
0 (10) 
NA

On October 1967 service separation examination the Veteran's ears were normal on clinical evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0) 
-10 (0)
-5 (5) 
-5 (0)
LEFT
0 (10)
-5 (5) 
-5 (5)
0 (10) 
0 (5) 

On December 1969 Reserve examination the Veteran's ears were normal on clinical evaluation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
10
NA
LEFT
20
10
0
10
NA

On December 1971 Reserve entrance examination the Veteran's ears were normal on clinical evaluation.  In an associated Report of Medical History he denied a history of ear trouble or hearing loss.  Spoken voice testing revealed scores of 15/15 bilaterally.  

On June 2008 VA audiological evaluation, puretone thresholds were:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
60
70
LEFT
25
30
25
40
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  The Veteran complained of bilateral hearing loss that he reported had its onset "not long" after separation from the military.  He reported a significant history of military noise exposure from artillery and aircraft with hearing protection and minimal postservice occupational noise exposure as a project manager/engineer.  The examiner opined that the Veteran's hearing was within normal limits bilaterally at induction and separation and that it was not likely that his hearing loss was related to hazardous military noise exposure.   

At the October 2011 videoconference hearing the Veteran testified that he was an air crewman, gunner, and crew ordinance man on naval aircraft in service and was exposed to noise trauma from jet engines, auxiliary power units, and small arms and rocket fire during two tours in Vietnam.  

The Veteran alleges he has hearing loss as a result of exposure to noise trauma during service.  It is not in dispute that he now has a bilateral hearing loss disability (See June 2008 VA examination report).  It may also be reasonably conceded that by virtue of his duties in ordinance and as an aircrewman in service he had exposure to hazardous levels of noise therein.  However, hearing loss by VA standards was not shown in service and there is no evidence that SNHL was manifested to a compensable degree in the first year following the Veteran's discharge from active duty.  Additionally, the Veteran reported the onset of hearing loss after [albeit not long] service and continuity of complaints of lay observable decreased hearing acuity are not shown.  Consequently, service connection for bilateral hearing loss disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112) is not warranted.

What is presented then is the question of whether absent evidence of onset of the disability in service and continuity since the Veteran's bilateral hearing loss may somehow be related to his remote noise exposure in service.  That is a question that is inherently medical in nature.  The Veteran has not presented any medical opinion or treatise evidence supporting that his hearing loss is (or may be) related to his service.

The only competent evidence of record in the matter of a nexus between the Veteran's service and his hearing loss, the opinion of the June 2008 VA examiner, is to the effect that it is not likely that the hearing loss is related to hazardous military noise exposure.  Her report reflects a detailed review of the claims file and recording of the Veteran's reported history and citation to medical evidence of record.  She notes that the Veteran's hearing was within normal limits on separation from service.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to medical evidence), it is probative evidence in this matter.  As there is no medical evidence to the contrary the Board finds it to be persuasive.   

The Board acknowledges that in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the United States Court of Appeals for Veterans Claims (Court) noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Accordingly, a Veteran who displayed normal hearing acuity at service separation may nonetheless be awarded service connection for hearing loss at a later date if the medical evidence determines his/her hearing loss was the result of an in-service disease or injury.  Id.  Here, the evidence, as a whole, weighs against a finding that the Veteran's hearing loss is related to his active service.

The Veteran's own assertions of a causal nexus between his current bilateral hearing loss disability and remote noise exposure in service are not competent evidence in this matter, as that question is clearly one beyond lay observation.  A nexus between a current hearing loss and remote service noise trauma is a medical question that requires medical expertise.  The Veteran has not demonstrated that he has any medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.

	PTSD rating

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

PTSD is rated under Code 9411.  A 30 percent rating for PTSD is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411. 

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at 
times illogical obscure, or irrelevant) OR major impairment in several 
areas, such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, and is unable 
to work).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed.1994).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence of record reveals psychiatric diagnoses other than PTSD.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A September 2007 VA outpatient treatment record notes that the Veteran reported that he had been under a tremendous amount of stress and quit his job.  On mental status examination the Veteran's behavior was guarded, he had a depressed mood with consistent affect, and had goal directed thoughts and cognition intact (although denial appeared to be present).  A GAF score of 55 was assigned.  

A September 2007 VA outpatient treatment record notes that the Veteran was well dressed and had experienced bouts of depression and angry outbursts.  He reported that he had to force himself to get out of bed and go to work and that he had significantly cut back on work and was planning on retiring.  The Veteran reported being married for 38 years with recent marital problems and having good relationships with his children and grandchildren.  On mental status examination the Veteran had a dysphoric mood and appropriate affect and thought processes and speech were within normal limits.  There were no indications of mental content symptomatology, perceptual disturbances, or gross cognitive confusion.  The Veteran denied a past history of violent behavior but endorsed past transient suicidal ideation without plan.  A GAF score of 55 was assigned.      

An October 2007 VA outpatient treatment record notes that the Veteran had significant anxiety but was concerned that he could not tolerate the stress of returning to work.  He denied current homicidal or suicidal ideation.  A GAF score of 60 was assigned.  

A November 2007 VA outpatient treatment record notes that the Veteran reported marital problems, a depressed mood, and fear.  He noted that his medication had "mellowed" him out and decreased his anger and anxiety.  He reported a history of violent behavior towards others including physical altercations and domestic violence (the last occurring 18 months prior).  He denied homicidal or suicidal ideation but endorsed occasional, fleeting, passive suicidal ideation without intent or plan.  On mental status examination the Veteran was oriented in all spheres and well groomed with proper hygiene.  He had a mildly dysphoric mood with constricted affect, normal speech, logical and coherent thought processes, and intact insight and judgment.  The Veteran denied suicidal or homicidal ideation and hallucinations or delusions were not detected.  A GAF score of 65 was assigned.   

A December 2007 VA outpatient treatment record notes that the Veteran reported that he had been doing well over the last month, spent time at his fishing camp, visited his daughter, and had less frequent anger outbursts due to medication.  On mental status examination he was alert and oriented, had a "pretty good" mood with full affect, had clear and coherent speech and thought processes, and denied homicidal or suicidal ideation.  There were no delusions or hallucinations. 

A December 2007 VA outpatient treatment record notes that the Veteran reported difficulty with concentration and staying focused on tasks.  On mental status examination he was clean and casually dressed, had speech of normal rate and volume, had no motor abnormalities, had a "mellowed out" mood, had logical thought process, denied suicidal or homicidal ideation, audiovisual hallucinations, and delusions, and his insight and judgment were fair.  

A January 2008 VA outpatient treatment record notes that the Veteran had stopped his antidepressant due to perceived side effects, with increased irritability and anger and decreased patience.  He denied suicidal or homicidal ideation.  On mental status examination he was clean and casually dressed, had speech of normal rate and rhythm, had no motor abnormalities, reported a "fine" mood, had a subdued and mildly constricted affect, had logical thought process, denied delusions or audio visual hallucinations, had fair insight and judgment, and was alert.  A GAF score of 60 was assigned.  

On June 2008 VA examination the Veteran reported that he continued to have depressed days but was doing everything he could to get back on track.  The examiner noted that the Veteran had historical suicidal ideation without any current ideation, intent, or plan.  He reported an on and off relationship with his wife and hard times with his children, although they loved him.  He reported that his family and job stress increased a year prior when they "almost divorced."  He did not have any close friends; although he had one military friend and some Navy friends, and went to dinner with neighbors.  He reported going to San Diego to see his brother and for a Navy Reunion, and that he enjoyed fishing to relieve stress.  He attended monthly VFW meetings.  The examiner noted that the Veteran was mildly impaired with regard to psychosocial functioning.  

On mental status examination the Veteran was clean, neatly groomed, and appropriately dressed.  Psychomotor activity and speech were unremarkable.  His affect was appropriate and mood dysphoric.  Attention and orientation to all spheres were intact.  Thought process and content were unremarkable with no delusions or hallucinations.  His judgment enabled him to understand the outcomes of his behavior; he had average intelligence, and had insight into his problem.  The Veteran endorsed sleep impairment characterized by mid-night waking and anxiety which occurred due to work, but not when he was at his fish camp.  There was no inappropriate, ritualistic, or obsessive behavior.  The Veteran endorsed panic attacks lasting 3 to 4 hours causing concentration difficulty; however, the examiner noted that such was not consistent with panic attacks and was likely related to generalized anxiety.  The Veteran denied suicidal or homicidal thoughts.  His impulse control was fair, although he reported a history of altercations and "getting angry real quick."  His ability to maintain minimum personal hygiene and execute activities of daily living was intact.  Remote and immediate memory were normal, but recent memory was mildly impaired.  He reported he had been employed as a project manager, but stopped such work for one year due to stress; he was currently (beginning one week prior) employed as a project engineer.  He reported high levels of stress on the job which caused difficulties, although the examiner noted that he appeared to be successful. The diagnosis was mild PTSD.  A GAF score of 65 was assigned.  The examiner noted that the Veteran reported significant impairment in psychosocial functioning since returning from Vietnam, that he kept himself busy as a coping mechanism, and had building job stress which led to his retirement one year prior, but that he had since returned to work after some time off and was seeking treatment.  The prognosis was fair to good with continued treatment.  The examiner noted that there were PTSD signs and symptoms that were transient or mild causing decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.    

At the October 2011 videoconference hearing the Veteran testified that he had tried numerous types of medications for PTSD over the years and none of them had worked.  He added that the medications had caused significant side effects and he had decided to try to manage on his own.  He noted that he was in the engineering and construction business, and was recently called in to help his company work on a project (and that he couldn't stand it, as the pressure got to him, causing knots in his stomach).  He noted that he had anxiety and depression and that when he went back to work he had panic attacks, couldn't sleep at night, woke up early, had anxiety, and couldn't deal with stress anymore.  He noted that he only felt those symptoms when he was at work; his wife was supportive, and they went to his fishing camp in Louisiana.

The Board finds that the disability picture presented by the Veteran's PTSD is one best characterized as manifested by symptoms of depression and anxiety, sleep impairment, disturbances of motivation and mood, and concentration difficulty, resulting in social impairment and decrease in work efficiency and intermittent inability to perform occupational tasks.   His mood has been depressed with constricted affect, and he has stated that he had to force himself to get out of bed and work.  He has endorsed he has high levels of stress in his job, noting that it caused him to retire and take a break from working.  It resumed when he returned to work, and he has had difficulty with concentration and staying focused.  He reports sleep impairment characterized by mid-night waking and anxiety and states there are times when he is unable to sleep.  His most recent work experience was wrought with anxiety and depression, and he could not deal with stress anymore and returned to being retired and living at his fish camp.  He also has had marital difficulties and angry outbursts.  His GAF scores have ranged as low as 55, signifying moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

Accordingly, the Board finds that the evidence reasonably supports a finding that the PTSD symptoms throughout during the appeal period have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, warranting a 30 percent schedular rating.  

The Board further notes that at the October 2011 videoconference hearing the Veteran acknowledged that the present record does not support entitlement to a rating in excess of 30 percent, and indicated that to avoid further development he was expressly limiting his appeal to the matter of entitlement to a 30 percent rating.  He and his representative indicated that they were not seeking a rating in excess of 30 percent.  

Given the Veteran's expression of the parameters of the appeal, extensive/further discussion of entitlement to a rating in excess of 30 percent is not warranted.  The Board does note that the June 2008 VA examiner opined that the Veteran's PTSD was manifested by signs and symptoms that were transient and mild (which would not support entitlement to a higher than 30 percent rating ).  Since the Veteran has limited his appeal and expressed satisfaction with the 30 percent rating being assigned, this decision represents a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Finally, while the Veteran has noted increased stress while working and had opted to retire rather than go back to work, he has not alleged unemployability due to his service-connected PTSD, and the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

      Skin cancer

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the October 2011 videoconference hearing the Veteran expressed his intent on the record to withdraw his appeal in the matter of service connection for skin cancer.  Inasmuch as the Veteran has withdrawn his appeal in the matter of service connection for skin cancer, there is no allegation of error of fact or law in the matter before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal must be dismissed.


ORDER

Service connection for bilateral hearing loss is denied.  

A 30 percent rating is granted for the Veteran's PTSD throughout, subject to the regulations governing payment of monetary awards.

The appeal seeking service connection for skin cancer is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


